UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22253 Nuveen Municipal Value Fund 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Municipal Value Fund 2 (NUW) January 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alaska – 0.1% $ 155 Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, 6/14 at 100.00 Baa3 $ 91,348 Series 2006A, 5.000%, 6/01/46 Arizona – 3.5% Maricopa County Pollution Control Corporation, Arizona, Pollution Control Revenue Bonds, El 2/19 at 100.00 BBB Paso Electric Company, Refunding Series 2009A, 7.250%, 2/01/40 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc No Opt. Call A Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 Total Arizona California – 10.1% Alhambra Unified School District, Los Angeles County, California, General Obligation Bonds, No Opt. Call AA+ Capital Appreciation Series 2009B, 0.000%, 8/01/41 – AGC Insured California State Public Works Board, Lease Revenue Bonds, Department of General Services 4/19 at 100.00 A2 Buildings 8 & 9, Series 2009A, 6.250%, 4/01/34 California State, General Obligation Bonds, Tender Option Bond Trust 3162, 19.415%, 3/01/18 – No Opt. Call AA+ AGM Insured (IF) Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 A2 Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/45 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 Baa3 Bonds, Series 2007A-1, 5.000%, 6/01/33 M-S-R Energy Authority, California, Gas Revenue Bonds, Series 2009A, 6.500%, 11/01/39 No Opt. Call A Palomar Pomerado Health, California, General Obligation Bonds, Series 2009A: 0.000%, 8/01/33 – AGC Insured No Opt. Call AA+ 0.000%, 8/01/38 – AGC Insured 8/29 at 100.00 AA+ Poway Unified School District, San Diego County, California, School Facilities Improvement District 2007-1 General Obligation Bonds, Series 2009A: 0.000%, 8/01/32 No Opt. Call Aa2 0.000%, 8/01/33 No Opt. Call Aa2 Total California Colorado – 5.3% Denver City and County, Colorado, Airport System Revenue Bonds, Series 2005A, 5.000%, 11/15 at 100.00 A+ 11/15/25 – SYNCORA GTY Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B, 0.000%, 9/01/27 – 9/20 at 67.94 Baa1 NPFG Insured Park Creek Metropolitan District, Colorado, Senior Property Tax Supported Revenue Bonds, No Opt. Call AA+ Series 2009, 6.375%, 12/01/37 – AGC Insured Total Colorado Florida – 8.7% Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2009A, 10/19 at 100.00 A2 5.500%, 10/01/41 Miami-Dade County, Florida, General Obligation Bonds, Build Better Communities Program, Series 2009-B1: 6.000%, 7/01/38 7/18 at 100.00 Aa2 5.625%, 7/01/38 7/18 at 100.00 Aa2 Tolomato Community Development District, Florida, Special Assessment Bonds, Series 2007, 5/18 at 100.00 N/R 6.450%, 5/01/23 Total Florida Georgia – 0.9% Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008A. Remarketed, 1/19 at 100.00 N/R 7.500%, 1/01/31 Clayton County Development Authority, Georgia, Special Facilities Revenue Bonds, Delta Air 6/20 at 100.00 CCC+ Lines, Inc. Project, Series 2009A, 8.750%, 6/01/29 Total Georgia Illinois – 11.6% Illinois Finance Authority, Revenue Bonds, Northwestern Memorial Hospital, Series 2009A, 8/19 at 100.00 AA+ 6.000%, 8/15/39 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2009A, 5/19 at 100.00 A 7.125%, 11/15/37 Illinois Finance Authority, Revenue Bonds, Rush University Medical Center Obligated Group, 11/18 at 100.00 A2 Series 2009A, 7.250%, 11/01/38 Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., 5/17 at 100.00 Baa3 Refunding Series 2007A, 5.250%, 5/01/34 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AAA Project, Series 2002A, 0.000%, 12/15/35 – AGM Insured Total Illinois Indiana – 5.4% Indiana Finance Authority, Hospital Revenue Bonds, Deaconess Hospital Obligated Group, Series 3/19 at 100.00 A 2009A, 6.750%, 3/01/39 Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest 3/17 at 100.00 BBB+ Indiana, Series 2007, 5.500%, 3/01/37 Indiana Municipal Power Agency, Power Supply System Revenue Bonds, Series 2009B, 1/19 at 100.00 A+ 6.000%, 1/01/39 Total Indiana Iowa – 1.1% Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 6/15 at 100.00 BBB 5.375%, 6/01/38 Louisiana – 7.3% Louisiana Citizens Property Insurance Corporation, Assessment Revenue Bonds, Series 2006C-3, 6/18 at 100.00 AA+ 6.125%, 6/01/25 – AGC Insured Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2007A: 5.375%, 5/15/43 5/17 at 100.00 Baa1 5.500%, 5/15/47 5/17 at 100.00 Baa1 St John Baptist Parish, Louisiana, Revenue Bonds, Marathon Oil Corporation, Series 2007A, 6/17 at 100.00 BBB+ 5.125%, 6/01/37 Total Louisiana Maine – 1.6% Maine Health and Higher Educational Facilities Authority, Revenue Bonds, Bowdoin College, 7/19 at 100.00 Aa2 Tender Option Bond Trust 2009-5B, 12.875%, 7/01/39 (IF) Massachusetts – 0.5% Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Tender Option Bond 8/19 at 100.00 AAA Trust 2989, 13.014%, 8/01/38 (IF) Michigan – 2.2% Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 5.000%, 7/15 at 100.00 A 7/01/35 – NPFG Insured Nevada – 4.2% Clark County, Nevada, Airport Revenue Bonds, Tender Option Bond Trust Series 11823: 20.204%, 7/01/18 (IF) No Opt. Call Aa3 20.204%, 7/01/36 (IF) 1/20 at 100.00 Aa3 Clark County, Nevada, Senior Lien Airport Revenue Bonds, Series 2005A, 5.000%, 7/01/40 – No Opt. Call Aa2 AMBAC Insured Las Vegas Redevelopment Agency, Nevada, Tax Increment Revenue Bonds, Series 2009A, 6/19 at 100.00 A 8.000%, 6/15/30 Total Nevada New Jersey – 2.9% New Jersey Educational Facilities Authority, Revenue Refunding Bonds, University of Medicine and Dentistry of New Jersey, Series 2009B: 7.125%, 12/01/23 6/19 at 100.00 Baa1 7.500%, 12/01/32 6/19 at 100.00 Baa1 Total New Jersey New York – 1.6% Liberty Development Corporation, New York, Goldman Sachs Headquarters Revenue Bonds Series No Opt. Call A1 2007, 5.500%, 10/01/37 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/20 at 100.00 BBB– Terminal LLC Project, Eigth Series 2010, 6.000%, 12/01/42 Total New York North Carolina – 1.6% North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Series 2003A, 5.250%, 1/13 at 100.00 A 1/01/19 – NPFG Insured Ohio – 5.9% American Municipal Power Ohio Inc., General Revenue Bonds, Prairie State Energy Campus Project 2/19 at 100.00 AA+ Series 2009A, 5.750%, 2/15/39 – AGC Insured Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/17 at 100.00 Baa3 Bonds, Senior Lien, Series 2007A-2, 6.500%, 6/01/47 Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, University 1/15 at 100.00 A Hospitals Health System, Series 2009, 6.750%, 1/15/39 Total Ohio Puerto Rico – 4.7% Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 7/18 at 100.00 Baa1 6.000%, 7/01/44 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/19 at 100.00 A+ 2009A, 6.000%, 8/01/42 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Tender Option Bonds No Opt. Call Aa2 Trust 11851, 18.206%, 8/01/16 – (IF) Total Puerto Rico Rhode Island – 3.2% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue Bonds, 5/19 at 100.00 A– Lifespan Obligated Group Issue, Series 2009A, 7.000%, 5/15/39 Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 BBB Series 2002A, 6.125%, 6/01/32 Total Rhode Island Texas – 6.2% Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/17 at 27.35 AAA Bonds, Series 2008, 0.000%, 8/15/39 North Texas Tollway Authority, Second Tier System Revenue Refunding Bonds, Series 2008F, 1/18 at 100.00 A3 5.750%, 1/01/38 Richardson Hospital Authority, Texas, Revenue Bonds, Richardson Regional Medical Center, 12/13 at 100.00 Baa2 Series 2004, 6.000%, 12/01/34 Total Texas Virgin Islands – 0.5% Virgin Islands Public Finance Authority, Matching Fund Revenue Loan Note – Diageo Project, 10/19 at 100.00 BBB Series 2009A, 6.750%, 10/01/37 Virginia – 1.1% Washington County Industrial Development Authority, Virginia, Hospital Revenue Bonds, 1/19 at 100.00 BBB+ Mountain States Health Alliance, Series 2009C, 7.750%, 7/01/38 Wisconsin – 8.4% Badger Tobacco Asset Securitization Corporation, Wisconsin, Tobacco Settlement Asset-Backed 6/12 at 100.00 AAA Bonds, Series 2002, 6.125%, 6/01/27 (Pre-refunded 6/01/12) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Healthcare Inc., 4/13 at 100.00 BBB+ Series 2003, 6.400%, 4/15/33 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, ProHealth Care, Inc. 2/19 at 100.00 A+ Obligated Group, Series 2009, 6.625%, 2/15/39 Wisconsin State, General Fund Annual Appropriation Revenue Bonds, Refunding Series 2009A, 5/19 at 100.00 AA– 6.000%, 5/01/36 Total Wisconsin $ 269,125 Total Investments (cost $181,248,374) – 98.6% Other Assets Less Liabilities – 1.4% Net Assets – 100% $ 194,639,201 Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of January 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
